IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-10806
                           Summary Calendar



MARVIN CRAIG MITCHELL,

                                           Plaintiff-Appellee,

versus

A. STARK, Corporal; ROBISON, Officer,

                                           Defendants-Appellants.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 5:96-CV-122-C
                        - - - - - - - - - -
                           March 4, 1998
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

         A. Stark and T.J. Robison appeal the district court’s

denial of their motions for summary judgment based on qualified

immunity.     They argue that Marvin Craig Mitchell’s injury was

de minimis, that their actions were not the direct and only cause

of Mitchell’s injury, and that their actions were objectively

reasonable in that they were necessary to restrain Mitchell and

prevent him from destroying evidence.     Based on the summary

judgment evidence, the district court determined a reasonable

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-10806
                                 -2-

jury could conclude that the actions of Stark and Robison in

striking Mitchell while he was handcuffed and on the floor were

excessive, directly resulted in Mitchell’s injuries, and were

objectively unreasonable.   Stark and Mitchell have not shown that

the district court erred in denying their motions for summary

judgment.

     AFFIRMED.